UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q/A (Amendment No. 1) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 0-6404 GATEWAY ENERGY CORPORATION (Exact name of small business issuer as specified in its charter) Delaware 44-0651207 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1415 Louisiana Street, Suite 4100 Houston, TX 77002 (Address of principal executive offices) (713) 336-0844 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company X Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes No X As of July 30, 2009, the Issuer had 19,397,125 shares of its common stock outstanding. GATEWAY ENERGY CORPORATION AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q Part I  Financial Information Item 1. Financial Statements 4 Consolidated Balance Sheets (Unaudited) as of June 30, 2009 and December 31, 2008 4 Consolidated Statements of Operations (Unaudited) for the three and six month periods ended June 30, 2009 and June 30, 2008 5 Consolidated Statements of Cash Flows (Unaudited) for the three and six month periods ended June 30, 2009 and June 30, 2008 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 18 Item 4T. Controls and Procedures 24 Part II - Other Information 25 Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 Certification of Frederick Pevow Pursuant to Section 302 Certification of Jill Marlatt Pursuant to Section 302 Certification of Frederick Pevow Pursuant to Section 906 Certification of Jill Marlatt Pursuant to Section 906 2 EXPLANATORY NOTE This Amendment No. 1 to the Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2009 contains restated financial statements correcting an error in the financial statements contained in the Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2009 as originally filed with the Securities and Exchange Commission (SEC) on August 14, 2009. Please see Note 11 to the Consolidated Financial Statements for a description of the accounting error which led to the restatement. As a result of this restatement, we are also amending disclosures which appear in Part I, Item 1, Notes to the Consolidated Financial Statements and Item 4(T). Controls and Procedures. This amended Form 10-Q also contains currently dated certifications pursuant to Section 302 and 906 of the Sarbanes-Oxley Act of 2002 as Exhibits 31.1, 31.2, 32.1 and 32.2. Also, in response to comments received from the Staff of the SEC, we are (i)providing additional analysis and clarification to the results of operations section included in Managements Discussion and Analysis of Results of Operations and to the notes to the Consolidated Financial Statements therein and (ii) reclassifying certain financial statement items which have no impact on the financial statements. Except as described above, no other information in the original filing has been updated and this Amendment continues to speak as of the date of the original filing. Other events occurring after the information in the original filing or other disclosures necessary to reflect subsequent events have been or will be addressed in other reports filed with or furnished to the SEC subsequent to the date of the original filing. Accordingly, this Form 10-Q/A should be read in conjunction with such reports. 3 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2009 December 31, 2008 ASSETS (unaudited)(restated) (reclassified) Current Assets Cash and cash equivalents $ $ Restricted cash - Accounts receivable trade Notes receivable - Prepaid expenses and other assets Current assets of discontinued operations - Total current assets Property and Equipment, at cost Gas gathering, processing and transportation Net profits production interest Office furniture and other equipment Less accumulated depreciation, depletion and amortization ) ) Other Assets Deferred tax assets, net Intangible assets, net of accumulated amortization of $300,484 and $222,082 as of June 30, 2009 and December 31, 2008, respectively Other Non-current assets of discontinued operations - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses and other liabilities Insurance notes payable - Current maturities of long-term debt Current maturities of capital lease Deferred gain on sale of discontinued operations - Total current liabilities Long-term capital lease, less current maturities - Non-current liabilities of discontinued operations - Total liabilities Commitments and contingencies - - Stockholders' Equity Preferred stock  $1.00 par value; 10,000 shares authorized; no shares issued and outstanding - - Common stock  $0.25 par value; 35,000,000 shares authorized; 19,397,125 and 19,207,249 shares issued and outstandingat June 30, 2009 and December 31, 2008, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders equity Total liabilities and stockholders equity $ $ The accompanying notes are an integral part of these financial statements. 4 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Operating revenues Sales of natural gas $ Transportation of natural gas and liquids Treating and other Operating costs and expenses Cost of natural gas purchased Operation and maintenance General and administrative Depreciation, depletion and amortization Operating income ( loss) Other income (expense) Interest income Interest expense ) Other income (expense) , net ) Otherexpense ) Income (l oss) from operations before income taxes and discontinued operations ) ) ) Income tax benefit ) Income (l oss) from continuing operations ) ) ) Discontinued operations, net of taxes Income (lo ss) from discontinued operations, net of taxes ) ) Gain on disposal of assets, net of taxes - - Income from discontinued operations Net income (loss) ) Net income (loss) attributable to noncontrolling interest - ) - ) Net income (loss) attributable to controlling interest $ $ $ ) $ Basic and diluted income (loss) per share: Continuing operations $ - $ - $ ) $ ) Discontinued operations - Net income (loss) $ $ $ ) $ - Weighted average number of common shares outstanding: Basic Diluted The accompanying notes are an integral part of these financial statements. 5 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Cash flows from operating activities (revised) Loss from continuing operations $ ) $ ) Adjustments to reconcile loss from continuing operations to net cash provided by (used in) operating activities: Depreciation, depletion and amortization Deferred tax benefit ) Stock based compensation expense (forfeiture adjustment) Net income attributable to noncontrolling interest - Amortization of deferred loan costs Change in operating assets and liabilities: Accounts receivable trade ) Prepaid expenses and other assets Accounts payable ) Accrued expenses and other liabilities ) ) Net cash provided byoperating activities Cash flows from investing activities Capital expenditures ) ) Restricted cash for asset acquisition - ) Other - Net cash used in investing activities ) ) Cash flows from financing activities Payments on borrowings ) ) Proceeds from borrowings - Change in restricted cash ) - Deferred finance charges ) - Distribution to minority partner - ) Net cashused in financing activities ) ) Net decrease in cash and cash equivalents from continuing operations ) ) Discontinued operations: Net cash provided by discontinued operating activities Net cash used in discontinued investing activities ) ) Net increase in cash and cash equivalents from discontinued operations Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Income taxes paid $ $ Cash paid for interest $ $ Supplemental schedule of noncash investing and financing activities: Trade note payable for insurance premiums $ $ The accompanying notes are an integral part of these financial statements. 6 Nature of Business Gateway Energy Corporation (the Company, or Gateway), a Delaware corporation, was incorporated in 1960 and entered its current business in 1992. The Company's common stock is traded in the over-the-counter market on the bulletin board section under the symbol GNRG. Gateway conducts all of its business through its wholly owned subsidiary companies, Gateway Pipeline Company, Gateway Offshore Pipeline Company, Gateway Energy Marketing Company and Gateway Processing Company and CEU TX NPI, L.L.C. Gateway-Madisonville Pipeline, L.L.C, previously known as Gateway-ADAC Pipeline, L.L.C., is 67% owned by Gateway Pipeline Company and 33% owned by Gateway Processing Company. The Company acquired the minority interest (33%) from the prior owner (see Note 3) on July 3, 2008 and the Company now owns 100% of this venture. Access to the Companys annual reports on Form 10-K and Form 10-KSB, quarterly reports on Form 10-QSB and Form 10-Q, the Companys Code of Ethics, and current reports on Form 8-K are available at the Companys website www.gatewayenergy.com. In the following discussion, Mcf refers to thousand cubic feet of natural gas; Mmcf refers to million cubic feet of natural gas; Bbl refers to barrel of liquid hydrocarbons of approximately 42 U.S. gallons; Btu refers to British thermal unit, a common measure of the energy content of natural gas; MMBtu refers to one million British thermal units. Mcfe refers to thousand cubic feet equivalent. Liquid hydrocarbons are converted to Mcf equivalents using the ratio of 1.0 barrel of liquid hydrocarbons to 6.0 Mcf of natural gas. Summary of Significant Accounting Policies Revenue Recognition Revenues from the sales of natural gas are generated under purchase and sales contracts that are priced at the beginning of the month based upon established gas indices. The Company purchases and sells the gas using the same index to minimize commodity price risk. Revenues from the sales of natural gas are recognized at the redelivery point, which is the point at which title to the natural gas transfers to the purchaser. Transportation revenues are generated under contracts which have a stated fee per unit of production (Mcf, MMBtu, or Bbl) gathered or transported. Onshore transportation revenues are recognized at the redelivery point, which is the point at which another party takes physical custody of the natural gas or liquid hydrocarbons. Offshore transportation revenues are recognized at the Companys receipt point. Principles of Consolidation The Company consolidates the financial statements of its majority-owned and wholly-owned subsidiaries. The portion of Gateway-ADAC Pipeline L.L.C. (through June 30, 2008) not owned by the Company is recorded as noncontrolling interest. All significant intercompany transactions have been eliminated in consolidation. Effective December 22, 2008, the Company purchased 100% of the ownership interest in CEU TX NPI, L.L.C. The entity owns the net profits interest in the Madisonville field. The entity is a wholly-owned subsidiary of Gateway Energy Corporation and is consolidated as such. The accompanying consolidated financial statements have been prepared by the Company. In the opinion of management, such financial statements reflect all adjustments necessary for a fair presentation of the financial position and results of operations in accordance with U.S. generally accepted accounting principles. Property and Equipment Property and equipment is stated at cost, plus capitalized interest costs on major projects during their construction period. Additions and improvements that add to the productive capacity or extend the useful life of an asset are capitalized. Expenditures for maintenance and repairs are charged to expense as incurred. For the six months ended June 30, 2009, property and equipment included $79,222 of equipment financed under a capital lease, net of $20,278 of accumulated amortization. Depreciation and amortization is provided using the straight-line method over estimated useful lives ranging from 6 to 30 years for pipeline systems, gas plant and processing equipment, and from 2 to 10 years for office furniture and other equipment. Upon disposition or retirement of pipeline components or gas plant components, any gain or loss is charged or credited to accumulated depreciation. When entire pipeline systems, gas plants or other property and equipment are retired or sold, any resulting gain or loss is credited to or charged against operations. 7 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 (Unaudited) For the three and six months ended June 30, 2009 and 2008, depreciation, depletion and amortization expense was $141,600 and $156,626 and $302,652 and $325,799, respectively. Property, plant and equipment and identifiable intangible assets are reviewed for impairment, in accordance with Statement of Financial Accounting Standards (SFAS) No. 144,  Accounting for the Impairment or Disposal of Long-Lived Assets , whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. If the sum of the expected discounted cash flows is less than the carrying value of the related asset or group of assets, a loss is recognized for the difference between the fair value and carrying value of the asset or group of assets. There have been no impairments of long-lived assets required during the six months ended June 30, 2009. Future Asset Retirement Obligation The Company provides for future asset retirement obligations under the provisions of SFAS No. 143, Accounting for Asset Retirement Obligations, related to the Shipwreck offshore production platform because, eventually, law or regulation will require its abandonment. The present value of the estimated future asset retirement obligation, as of the date of acquisition, was capitalized to gas gathering, processing and transportation equipment. The present value of the estimated future asset retirement obligation, as of the balance sheet date, is presented as a noncurrent liability. Until the platform is ultimately sold or retired, the Company will recognize (i) depreciation expense on the additional capitalized costs; (ii) accretion expense as the present value of the future asset retirement obligation increases with the passage of time, and; (iii) the impact, if any, of changes in estimates of the liability. The following table sets forth a reconciliation of the beginning and ending aggregate carrying amount of asset retirement obligations for the six months ended June 30, 2009 and 2008: Six Months Ended June 30, Beginning balance $ 2 $ Accretion 1 Sale of asset ) - Ending balance $ - $ Refer to Note 4 for discussion of sale, effective June 30, 2009, of the Shipwreck platform. Refer to Note 7 for discussion of change in estimate. Goodwill and Other Intangibles SFAS No. 142,  Goodwill and Other Intangible Assets  addresses the methods used to capitalize, amortize and to assess the impairment of intangible assets. In evaluating the Companys intangibles, management considered all of the criteria set forth in SFAS No. 142 for determining useful life. Management performs our annual impairment test for intangible assets in the fourth quarter of each fiscal year. No impairments were indicated as a result of impairment reviews for intangible assets in 2008 nor was there any indication that intangible assets were impaired during the six months ended June 30, 2009. Cash Equivalents For purposes of the consolidated statements of cash flows, the Company considers all highly liquid debt instruments purchased with original maturities of three months or less to be cash equivalents. Concentrations of Credit Risk The Company maintains all cash in deposit accounts, which at times may exceed federally insured limits. The Company has not had any significant credit losses in the past and believes its accounts receivables are fully collectable. Accordingly, no allowance for doubtful accounts has been provided. 8 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 (Unaudited) Restricted Cash Restricted cash is related to the collateral for letters of credit and credit facility with a bank. Casualty Loss Gateway owns pipelines, a related 140' x 70' operating platform, and an onshore terminal facility (the "Crystal Beach" facility) located in southeast Texas, east of Galveston. The Crystal Beach facility is connected to the Company's Shipwreck system, which provides separation of gas and liquid hydrocarbon services, dehydrates the gas for a fee, delivers pipeline quality gas to market and provides storage and truck loading services for the liquid hydrocarbons. The Crystal Beach facility was damaged by hurricane Ike in September 2008. The Company reviewed the damage at the facility as well as other assets the Company owns during the fourth quarter of 2008. Initially, an estimated casualty loss of $51,344, which was 25% of the net book value of the facility, was recorded as a receivable as the Company had property insurance on the facility with a value of $2 million. During the first quarter of 2009, the Company received insurance proceeds in the amount of $2 million less the deductible of $250,000. These proceeds were attributable to the damage at the Crystal Beach facility. The Company recorded a receivable at December 31, 2008 of $1.75 million for the receivable less the already recorded amount of $51,344. In June 2009, the Company completed the sale of the Crystal Beach facility and related Shipwreck system (see Note 4). Income Taxes The Company computes income taxes using the asset and liability method whereby deferred tax assets are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities from a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is established against such assets where management is unable to conclude more likely than not that such asset will be realized. Earnings Per Share Basic earnings per share is computed by dividing net income or loss by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing net income or loss by the weighted average number of shares outstanding, after giving effect to potentially dilutive common share equivalents outstanding during the period. Potentially dilutive common share equivalents are not included in the computation of diluted earnings per share if they are anti-dilutive. Accordingly, 10,275 and 189,431 shares of common stock for the three months ended June 30, 2009 and June 30, 2008, respectively, and 14,735 and 211,070 shares of common stock for the six months ended June 30, 2009 and 2008, respectively, were excluded from the calculation of diluted earnings per share because of their anti-dilutive effect. Earnings per common share were computed as follows: Three Months Ended June 30, Six Months Ended June 30, Weighted average number of common shares outstanding Effect of dilutive securities Weighted average dilutive common shares outstanding Net income ( loss) from continuing operations $ ) $ $ ) $ ) Net income from discontinued operations Net income attributable to noncontrolling interests - ) - ) Net income (loss) attributable to controlling interests $ $ $ ) $ Basic and dilutedincome (loss) per common share: Continuing operations $ - $ - $ ) $ ) Less: income attributable to noncontrolling interests - Discontinued operations - Net income (loss) $ $ $ ) $ - 9 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 (Unaudited) Accounting Pronouncements and Recent Regulatory Developments The Financial Accounting Standards Board (FASB) issued FASB Staff Position (FSP) FAS 157-4,  Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly. This FSP: Affirms that the objective of fair value when the market for an asset is not active is the price that would be received to sell the asset in an orderly transaction. Clarifies and includes additional factors for determining whether there has been a significant decrease in market activity for an asset when the market for that asset is not active. Eliminates the proposed presumption that all transactions are distressed (not orderly) unless proven otherwise. The FSP instead requires an entity to base its conclusion about whether a transaction was not orderly on the weight of the evidence. Includes an example that provides additional explanation on estimating fair value when the market activity for an asset has declined significantly. Requires an entity to disclose a change in valuation technique (and the related inputs) resulting from the application of the FSP and to quantify its effects, if practicable. Applies to all fair value measurements when appropriate. FSP FAS 157-4 must be applied prospectively and retrospective application is not permitted. FSP FAS 157-4 is effective for interim and annual periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009. An entity early adopting FSP FAS 157-4 must also early adopt FSP FAS 115-2 and FAS 124-2,  Recognition and Presentation of Other-Than-Temporary Impairments. The Company adopted SFAS No. 157 as it applies to financial assets and liabilities as of January 1, 2008 and the adoption did not have a material impact on its consolidated financial statements. The FASB issued FSP FAS 107-1 and APB 28-1,  Interim Disclosures about Fair Value of Financial Instruments. This FSP amends FASB Statement No. 107,  Disclosures about Fair Value of Financial Instruments, to require an entity to provide disclosures about fair value of financial instruments in interim financial information. This FSP also amends APB Opinion No. 28, Interim Financial Reporting, to require those disclosures in summarized financial information at interim reporting periods. Under this FSP, a publicly traded company shall include disclosures about the fair value of its financial instruments whenever it issues summarized financial information for interim reporting periods. In addition, an entity shall disclose in the body or in the accompanying notes of its summarized financial information for interim reporting periods and in its financial statements for annual reporting periods the fair value of all financial instruments for which it is practicable to estimate that value, whether recognized or not recognized in the statement of financial position, as required by Statement 107. 10 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 (Unaudited) FSP 107-1 and APB 28-1 are effective for interim periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009. However, an entity may early adopt these interim fair value disclosure requirements only if it also elects to early adopt FSP FAS 157-4, FSP FAS 115-2 and FAS 124-2. The Company adopted SFAS No. 157 as it applies to financial assets and liabilities as of January 1, 2008 and the adoption did not have a material impact on its consolidated financial statements. The FASB has issued FASB Statement No. 165,  Subsequent Events (SFAS No. 165). SFAS No. 165 establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. Specifically, SFAS No. 165 provides: The period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements; The circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements; and The disclosures that an entity should make about events or transactions that occurred after the balance sheet date. SFAS No. 165 is effective for interim or annual financial periods ending after June 15, 2009, and shall be applied prospectively. The Company has adopted and will follow the guidance in SFAS 165 for all prospective subsequent event transactions and disclosures. The FASB issued FASB Statement No. 168, the FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles (SFAS No. 168). SFAS No. 168 establishes the FASB Accounting Standards Codification (Codification) as the single source of authoritative U.S. generally accepted accounting principles (U.S. GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative U.S. GAAP for SEC registrants. SFAS No. 168 and the Codification are effective for financial statements issued for interim and annual periods ending after September 15, 2009. When effective, the Codification will supersede all existing non-SEC accounting and reporting standards. All other nongrandfathered non-SEC accounting literature not included in the Codification will become nonauthoritative. Following SFAS No. 168, the FASB will not issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts. Instead, the FASB will issue Accounting Standards Updates, which will serve only to: ( a ) update the Codification; ( b ) provide background information about the guidance; and ( c ) provide the bases for conclusions on the change(s) in the Codification. When effective, the Company will utilize SFAS No. 168 as authoritative guidance over accounting transactions. The SEC has published a Final Rule, Modernization of Oil and Gas Reporting. The new disclosure requirements include provisions that permit the use of new technologies to determine proved reserves if those technologies have been demonstrated empirically to lead to reliable conclusions about reserves volumes. The new requirements also will allow companies to disclose their probable and possible reserves to investors. In addition, the new disclosure requirements require companies to: ( a ) report the independence and qualifications of its reserves preparer or auditor; ( b ) file reports when a third party is relied upon to prepare reserves estimates or conducts a reserves audit; and ( c ) report oil and gas reserves using an average price based upon the prior 12-month period rather than year-end prices. The new disclosure requirements are effective for registration statements filed on or after January 1, 2010, and for annual reports on Forms 10-K and 20-F for fiscal years ending on or after December 31, 2009. A company may not apply the new rules to disclosures in quarterly reports prior to the first annual report in which the revised 11 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 (Unaudited) disclosures are required. The Company estimates that the adoption of this rule will have no effect on the financial statements. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Managements significant estimates include depreciation of long-lived assets, depletion of gas reserves, amortization of deferred loan costs, valuation of the Shipwreck asset retirement obligation, deferred tax valuation allowance, valuation of assumed liabilties, intangible lives, pipeline asset allocations, and valuation of stock based transactions. Actual results could differ from those estimates. Acquisitions Acquisition of Allen Drilling Acquisition Company On July 3, 2008, Gateway Processing Company, a subsidiary of Gateway Energy Corporation (the "Company") closed on a Member Interest Purchase Agreement with Allen Drilling Acquisition Company ("ADAC"), effective as of July 1, 2008, regarding the purchase of ADAC's one-third interest in Gateway-ADAC Pipeline, LLC ("Gateway-ADAC") for $539,167 and 100,000 shares of Company common stock. Gateway-ADAC owns the Company's Madisonville pipeline, connecting the Madisonville gas treatment plant to two major pipelines. Acquisition of Madisonville Field Net Profits Interest On December 22, 2008, the Company acquired a 9.1% net profits interest for $779,424 in certain identified leases and wells owned and operated by Redwood Energy Production, L.P. ("Redwood") in the Madisonville Field insofar as they cover the Rodessa/Sligo interval, together with all interests acquired by Redwood in any additional oil and gas leases or rights to acquire oil and gas leases within a specified area of mutual interest ("AMI") and any interests acquired by Redwood in sands, zones, formations, horizons or in and to the depths acquired by Redwood in leases above or below the Rodessa/Sligo interval. Redwood is a subsidiary of GeoPetro Resources Company. There are currently four wells drilled in the AMI by Redwood in the Rodessa zone at approximately 12,000 feet. The investment is recorded as a net profits production interest under plant and equipment on the balance sheet and depleted based on a net reserves depletion rate. Pro Forma Results of Operations The following unaudited pro forma consolidated results of operations for the three months and six months ended June 30, 2008 are presented as if the above named acquisitions had been made on January 1, 2008. The operations of the above-named acquisitions have been included in the statement of operations since the acquisition effective dates disclosed above. The pro forma consolidated results of operations include adjustments to give effect to the change in depreciation rates as well as certain other adjustments. Three Months Ended June 30, GEC ADAC CEU TX NPI, LLC Total Operating revenues $ $ - $ $ Net income Basic and diluted earnings per share $ $ - $ $ Six Months Ended June 30, GEC ADAC CEU TX NPI, LLC Total Operating revenues $ $ - $ $ Net income 19 Basic and diluted earnings per share $ - $ - $ $ 12 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 (Unaudited) Discontinued Operations Sale of the Crystal Beach Terminal and Shipwreck and Pirates Beach Gathering Systems On June 30, 2009, the Company sold its Shipwreck gathering system consisting of an offshore platform and related pipelines, as well as a related onshore facility known as the Crystal Beach terminal (the Shipwreck/Crystal Beach Assets). In a separate transaction, the Company also sold its Pirates Beach gathering system (the Pirates Beach Assets). The Shipwreck/Crystal Beach Assets were sold to Impact Exploration & Production, LLC for consideration consisting of $200,000, payable in four quarterly installments, and the assumption of liabilities, including abandonment and retirement obligations with an effective date of June 30, 2009. We are reasonably certain that we will receive the first quarterly installment on the note. However, as we are uncertain as to the timing of the remaining collection of the note, we have calculated the gain on sale of assets according to ASC Topic 605 Revenue Recognition using the cost recovery method. As a result of the sale, the Company recognized a pre-tax gain of $221,743 and a pre-tax deferred gain of $150,000 which will be deferred and recognized as the remaining installments are received . The Pirates Beach Assets were sold to Emerald Gathering and Transportation, L.L.C. for consideration consisting of $300,000, of which $50,000 was paid at closing, with the balance payable in five monthly installments, and the assumption of liabilities, including abandonment and retirement obligations, with an effective date of June 1, 2009. We are reasonably certain as to the collection of the installments on the note and recognized the full amount of the gain up front. As a result of the sale, the Company recognized a pre tax gain of $102,660. Accordingly, prior period financial statement amounts have been adjusted to give effect to these dispositions as discontinued operations. Following are the results of operations of the Crystal Beach Terminal and Shipwreck and Pirates Beach gathering systems for the periods presented: Three Months Ended June 30, Six Months Ended June 30, Operating revenues (1) $ $ $ Operating costs and expenses (2) Income (loss) from discontinued operations, net of taxes ) ) Gain on disposal of discontinued operations, net of taxes - - Basic and diluted income (loss) per share from discontinued operations $ - $ $ ) $ Basic and diluted income per share from gain on disposal of discontinued operations - - Total $ $ $ - $ Weighted average number of common shares outstanding: Basic Diluted 13 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 (Unaudited) This revenue is based on billings to producers for transportation services. This cost is comprised of operations and maintenance expense, depreciation expense, and accretion expenses. Stock-Based Compensation Plans The Companys 2007 Equity Incentive Plan provides for stock-based compensation for officers, employees and non-employee directors. The Company accounts for stock based compensation under the provisions of SFAS No. 123 (revised 2004),  Share-Based Payment  (SFAS No. 123R). The options generally vest ratably over three years and expire between five and ten years. Under the modified prospective approach, SFAS No. 123R applies to new awards and to awards that were outstanding on January 1, 2006 as well as those that are subsequently modified, repurchased or cancelled. Under the modified prospective approach, compensation cost recognized for the six months ended June 30, 2008 includes compensation cost for all share-based awards granted prior to, but not yet vested as of January 1, 2006, based on the grant-date fair value estimated in accordance with the original provisions of SFAS No. 123, and compensation cost for all share-based awards granted subsequent to January 1, 2006, based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123R. Compensation cost related to non-qualified stock options recognized for the three months ended June 30, 2009 and 2008 was $25,279 and $28,016, respectively. For the six months ended June 30, 2009 and 2008, compensation cost was $48,251 and $44,353, respectively. The Company views all awards of share-based compensation as a single award with an expected life equal to the average expected life of component awards and amortize the fair value of the award over the requisit service period. The Company receives a tax deduction for certain stock option exercises during the period the options are exercised, generally for the excess of the value of the stock over the strike price received on the date of exercise. During the six months ended June 30, 2009, there were no options exercised. In addition, the Company receives an additional tax deduction when restricted stock vests at a higher value than the value used to recognize compensation expense at the date of grant. The Company records these deductions as a tax asset with a corresponding amount recorded as additional paid-in capital when the Company can receive a tax cash savings from these awards. Due to the Company having significant unused net operating-loss carryforwards, the recording of this tax benefit is deferred until such tax savings is realized. The fair value of each option award is estimated on the date of grant using the Black-Scholes option-pricing model. Expected volatility is estimated using the annualized historical stock prices to derive an expected term. The risk-free rate for periods within the contractual life of the option is based on the U.S. treasury yield curve in effect at the time of grant. The Company uses the Black-Scholes option pricing model to compute the fair value of stock options, which requires the Company to make the following assumptions: · The risk-free interest rate is based on the five-year Treasury bond at date of grant. · The dividend yield on the Companys common stock is assumed to be zero since the Company does not pay dividends and has no current plans to do so in the future. · The market price volatility of the Companys common stock is based on daily, historical prices for the last three years. · The term of the grants is based on the simplified method as described in Staff Accounting Bulletin No. 110. 14 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 (Unaudited) In addition, the Company estimates a forfeiture rate at the inception of the option grant based on historical data and adjusts this prospectively as new information regarding forfeitures becomes available. At June 30, 2009, there was $149,208 of total unrecognized compensation cost related to non-vested stock option awards which is expected to be recognized over a weighted-average period of three years. The following table represents stock option activity for the six months ended June 30, 2009: Shares Weighted Average Exercise Price Weighted Average Contractual Terms (in years) Intrinsic Value of Options as of June 30, Options outstanding, beginning of period $ Options granted Options canceled or expired ) - Options exercised - - - Options outstanding, end of period $ $ 39,420 Options exercisable, end of period $ $ The market value of the Companys common stock on June 30, 2009 was $0.38 per share. The weighted-average grant-date fair value of options granted during the six months ended June 30, 2009 was $0.15 per share. During the second quarter of 2009, the Company made a stock grant of 189,876 shares of common stock to the Companys Board of Directors. The value of the stock grant was $0.315 per share and was recognized as Board compensation expense. Debt The Companys outstanding debt at June 30, 2009 consisted of the following: Trade note payable - Insurance $ $ 206,984 Revolving credit facility Less current maturities ) $ $ - Trade Notes Payable In January 2009, the Company executed a premium finance agreement for its insurance premiums. The total of the note was $328,938 with an interest rate of 6.40%. The note requires monthly principal and interest payments. The amount of the monthly payment varies depending on any changes in coverage and policy renewal period changes. Revolving Credit Facility On August 23, 2007, the Company entered into a Credit Agreement (the Agreement) with a bank (the Lender), regarding a revolving credit facility provided by Lender to the Company. The original borrowing base under the Agreement had been established at $2.5 million, which may be increased at the discretion of the Lender to an amount not to exceed $20 million. The credit facility is secured by a portion of the Companys assets and has a term of two years maturing in August 2009. Interest on outstanding balances will accrue at Lenders prime rate, plus one percent, with a minimum rate of 5.00%. In connection with the acquisition of the minority interest in the Madisonville pipeline as well as the net profits interest in the Madisonville Field assets, the Company borrowed $1,362,000 on the credit facility. As of June 30, 2009, the balance was $962,000 and the interest rate was 5%. Due to the maturing of the Agreement in August 2009, the Company is currently in negotiations with the Lender to renew the Agreement; however, there is no guarantee that the Lender will renew the Agreement. 15 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 (Unaudited) The Company completed the sale of the Crystal Beach Terminal and Shipwreck and Pirates Beach Gathering Systems effective June 30, 2009 (see Note 4). As these sales involved collateral under the Companys credit agreement, the credit agreement was amended to reduce the borrowing base to $1.6 million. The Company is currently considering pledging additional available assets as collateral to restore the borrowing base to its prior level of $2.5 million or greater. Letters of Credit At June 30, 2009, the Company had outstanding letters of credit for gas purchases totaling $900,000. Change in Estimate The Company calculates the Asset Retirement Obligation (ARO) liability and related expenses utilizing a methodology that is in accordance with SFAS No. 143. The calculation provides for an ARO liability based on an estimated fair value of the asset. SFAS No. 143 requires the Company to review the liability periodically and adjust fair values and other assumptions based on current market conditions. Prior to the sale of the Shipwreck Platform and based on the current market value of the asset along with the recent interest and inflation rate activity, the Company had adjusted these aforementioned assumptions. Specifically, subsequent to hurricane Ike and in light of the recent decline in energy prices experienced during 2008, the fair value of the cost to abandon the facility was increased. Additionally, the life of the platform was reevaluated to better approximate the estimated time until the potential abandonment occurs. The production which flows through the platform was also a factor in the change in assumptions. It is projected to increase significantly which increases the value and life of the asset. The adjustment increased the book value of the asset and corresponding liability. The increase in the liability, as discussed above, better depicts the fair value of the abandonment of the asset. The Company notes that the prior accounting treatment related to the asset retirement obligation recorded in 2007 and 2008, which was originally considered a change in estimate, is more appropriately considered an accounting error; however, the impact on the prior periods financial statements is immaterial based on the guidance provided by SAB Topics 1M and 1N. Therefore, we did not restate prior periods. Commitments and Contingencies From time to time the Company is involved in litigation concerning its properties and operations. There is no known or pending litigation expected to have a material effect on the Companys consolidated financial statements. Financial Instruments The carrying amount of cash and cash equivalents, restricted cash, certificates of deposit, trade and insurance receivables, trade payables and short-term borrowings approximate fair value because of the short maturity of those instruments. The carrying amount of the term note approximates fair value because of its variable interest rate. The fair value of the Companys financial instruments is based upon current borrowing rates available for financings with similar terms and maturities, and is not representative of the amount that could be settled, nor does the fair value amount consider the tax consequences, if any, of settlement. Segment Disclosures All of the Companys operations are in the domestic U.S., including the Gulf of Mexico in Texas and federal waters. The Companys management reviews and evaluates the operations separately of the two main 16 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 (Unaudited) segmentsOnshore Operations and Offshore Operations. Each segment is an aggregation of operations subject to similar economic and regulatory conditions such that they are likely to have similar long-term prospects for financial performance. Onshore Operations include natural gas gathering, transportation and distribution activities in Texas. Offshore Operations include natural gas and liquid hydrocarbon gathering, transportation, and processing activities in the Gulf of Mexico in Texas as well as federal waters. The principal markets for the Onshore segment are affiliates of large intrastate and interstate pipeline companies and industrial customers; and for the Offshore segment they are affiliates of large intrastate and interstate pipeline companies. The accounting policies of the reportable segments are the same as those described in Note 2 to the Consolidated Financial Statements. The Company evaluates the segments based on operating margin, defined as revenues less cost of purchased gas and operating and maintenance expenses. Such amounts are before general and administrative expense, depreciation and amortization expense, accretion expense, interest income or expense or income taxes. Operating margin is not a GAAP measure but the components of operating margin are computed by using amounts that are determined in accordance with GAAP. A reconciliation of operating margin to operating income, which is its nearest comparable GAAP financial measure, is included in the tables below. Summarized financial information for the three and six months ended June 30, 2009 and 2008 of the Companys reportable segments from continuing operations is as follows: Three Months Ended Six Months Ended June 30, June 30, Onshore Operations Revenues $ Cost of natural gas purchased Operation and maintenance expense Operating margin General and administrative expense - - Depreciation and amortization expense Operating income Interest expense Capital expenditures and acquisitions - - Total assets Offshore Operations Revenues $ Operation and maintenance expense Operating margin Depreciation and amortization expense Operating income Interest expense - Capital expenditures and acquisitions - - - Total assets Net Profits Interest Revenues (loss) $ ) $ - $ ) $ - Operating margin (loss) ) - ) - Depletion expense - - Operating loss ( ) - ( ) - Interest expense - Capital expenditures and acquisitions - - - Total assets - - Corporate Operations General and administrative expenses $ Depreciation and amortization expense Operating loss ( ) Interest expense Capital expenditures and acquisitions - Total assets Total Revenues $ Cost of natural gas purchased Operation and maintenance expense Operating margin General and administrative expense Depreciation, depletion and amortization Operating income( loss) Interest expense Capital expenditures and acquisitions Total assets Reconciliation to net income Operating margin $ Less: Depreciation, depletion and amortization General and administrative Interest expense Noncontrolling interest - - Income tax expense - - - Plus: Interest income Income tax benefit - Discontinued operations, net of taxes ) ) Gain on disposal of discontinued operations  net of taxes - - Other income (expense) , net ) Net income (loss) $ $ $ ) $ 17 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 (Unaudited) Restatement of Previously Issued Financial Statements On November 8, 2010, the Companys Audit Committee concluded that our consolidated financial statements for the quarters ended June 30, 2009, September 30, 2009, March 31, 2010 and June 30, 2010 and year ended December 31, 2009 should be restated because we incorrectly recorded the full amount of the gain on sale of discontinued operations related to the sale of the Shipwreck Gathering System in June 2009. The Companys management concluded that a portion of the gain should have been deferred and that the associated transactions were incorrectly accounted for under U.S. generally accepted accounting principles (GAAP). The Company has concluded that there were material accounting errors with respect to the gain on sale of discontinued operations related to the sale of the Shipwreck Gathering System. The consideration for the sale was a $200,000 note, payable in four quarterly installments and assumption of associated liabilities. The Company was reasonably certain that it would receive the first quarterly installment on the note but not as certain to the remaining payments. The Company has $150,000 outstanding on the note receivable and the purchaser is delinquent on the note at the time of the amended filing. Since we cannot estimate when the collection on the remaining note will be made, the gain is calculated according to ASC Topic 605 Revenue Recognition, using the cost recovery method. As a result of this error, we have restated our consolidated balance sheet at June 30, 2009 and our consolidated statement of operations for the three and six months ended June 30, 2009. The following tables set forth the effects of the restatement on certain line items within our consolidated balance sheet at June 30, 2009 and our consolidated statement of operations for the three and six months ended June 30, 2009: June 30, 2009 As Restated As Previously Filed Deferred gain on sale of discontinued operations $ $ - TOTAL LIABILITIES Accumulated deficit ( 9,949,385 ) ) TOTAL SHAREHOLDERS EQUITY $ $ Three Months Ended June 30, 2009 Six Months Ended June 30, 2009 A s Restated A s Previously Filed As Restated As Previously Filed Gain on disposal of assets, net of tax $ Income from discontinued operations Net income (loss) $ $ $ ) $ Basic and diluted income (loss) per share: Discontinued operations - Net income (loss) $ $ $ ) $ - Item 2. Management's Discussion and Analysis or Plan of Operations. This Quarterly Report on Form10-Q contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that relate to possible future events, our future performance, and our future operations. In some cases, you can identify these forward-looking statements by the use of words such as may, will, should, anticipates, believes, expects, plans, future, intends, could, estimate, predict, potential, continue, or the negative of these terms or other similar expressions. These statements are only our predictions. Our actual results could and likely will differ materially from these forward-looking statements for many reasons, including the risks described in our Annual Report on Form 10-K for the year ended December 31, 2008, and our quarterly reports on Form 10-QSB and Form 10-Q. We cannot guarantee future results, levels of activities, performance, or achievements. We undertake no duty to update any of the forward-looking statements after the date of this document to conform them to actual results or to changes in our expectations. 18 Critical Accounting Policies A summary of the significant accounting policies consistently applied in the preparation of the accompanying consolidated financial statements follows. Revenue Recognition Policy Revenues from the sales of natural gas are generated under purchase and sales contracts that are priced at the beginning of the month based upon established gas indices. The Company purchases and sells the gas using the same index to minimize commodity price risk. Revenues from the sales of natural gas are recognized at the redelivery point, which is the point at which title to the natural gas transfers to the purchaser. Transportation revenues are generated under contracts which have a stated fee per unit of production (Mcf, MMBtu, or Bbl) gathered or transported. Onshore transportation revenues are recognized at the redelivery point, which is the point at which another party takes physical custody of the natural gas or liquid hydrocarbons. Offshore transportation revenues are recognized at the Companys receipt point. Property and Equipment Property and equipment is stated at cost, plus capitalized interest costs on major pipeline projects during their construction period. Additions and improvements that add to the productive capacity or extend the useful life of an asset are capitalized. Expenditures for maintenance and repairs are charged to expense as incurred. Depreciation is provided using the straight-line method over estimated useful lives ranging from six to 30 years for pipeline systems, gas plant and processing equipment, and from two to ten years for office furniture and other equipment. Upon disposition or retirement of pipeline components or gas plant components, any gain or loss is charged or credited to accumulated depreciation. When entire pipeline systems, gas plants or other property and equipment are retired or sold, any resulting gain or loss is credited to or charged against operations. Impairment losses are recognized for long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows are not sufficient to recover the assets carrying value. The amount of impairment is measured by comparing the fair value of the asset to its carrying amount. There was no impairment required as of June 30, 2009. Future Asset Retirement Obligation The Company provides for the future asset retirement obligations related to the Shipwreck offshore platform because, eventually, law or regulation will require its abandonment. The present value of the estimated future asset retirement obligation, as of the date of acquisition, was capitalized to gas gathering, processing and transportation equipment. The present value of the estimated future asset retirement obligation, as of the balance sheet date, is presented as a noncurrent liability. Until the platform is ultimately sold or retired, the Company will recognize (i) depreciation expense on the additional capitalized costs; (ii) accretion expense as the present value of the future asset retirement obligation increases with the passage of time, and; (iii) the impact, if any, of changes in estimates of the liability. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Managements significant estimates include depreciation of long-lived assets, amortization of deferred loan costs, valuation of the Shipwreck asset retirement obligation, deferred tax valuation allowance, valuation of assumed liabilties, intangible lives, pipeline asset allocations, and valuation of stock based transactions. Actual results could differ from those estimates. 19 Results of Operations General The Company evaluates its segments based on operating margin, which is defined as revenues less cost of purchased gas and operating and maintenance expenses. Such amounts are before general and administrative expense, depreciation, depletion and amortization expense, interest income or expense or income taxes. Operating margin is not a GAAP measure but the components of operating margin are computed by using amounts that are determined in accordance with GAAP. A reconciliation of operating margin to operating income, which is its nearest comparable GAAP financial measure, is included in footnote 10 to the consolidated financial statements. The Henry Hub closing index price for natural gas during the six months ended June 30, 2009 averaged $4.21 per MMBtu, compared to $9.44 for the same period of the prior year. In the accompanying consolidated financial statements, the Companys revenues from sales of natural gas, along with the cost of natural gas purchased, decreased proportionately from prior year levels. Because the Company buys and sells gas under purchase and sales contracts that are priced at the beginning of the month based upon established gas indices to minimize commodity price risk, the Companys net operating margin is relatively insensitive to fluctuations in the market price of gas. Accordingly, the Company evaluates each of its activities based on the operating margin it produces. The Company defines operating margin as revenues, less the cost of purchased gas and operating and maintenance expenses. Management reviews and evaluates the operations of two main segmentsOnshore operations and Offshore operations. Three Months Ended June 30, 2009 Compared to Three Months Ended June 30, 2008 Total Operations Three Months Ended June 30, Revenues $ $ Operating margin Depreciation, depletion and amortization Operating margins for the three months ended June 30, 2009 decreased $67,000 compared to the same period of the prior year. Onshore operating margin decreased $219,000, offshore operating margin increased by $166,000 and the net profits interest decreased by $14,350. These segments are discussed individually below in greater detail. Onshore Operations Three Months Ended June 30, Revenues $ $ 3 Operating margin Depreciation and amortization 24 49 Operating margins for onshore operations decreased in the second quarter by $219,000 compared to the same period of the prior year. The decrease was mainly due to a decrease in sales volumes on the Companys Waxahachie distribution system due to less demand, as well as a continuing reduction in throughput volumes on the Madisonville pipeline due to the natural decline of the field. Offshore Operations Three Months Ended June 30, Revenues $ $ Operating margin Depreciation and amortization Operating margins for offshore operations increased in the second quarter by $166,000 compared to the same period of the prior year. The increase was due to increased throughput on the Companys East Cameron 359 pipeline. The East Cameron 359 pipeline operating margin for the for the three months ended June 30, 2009 was favorably impacted by temporary volumes as an alternate pipeline for several producers while the main Sea Robin pipeline used was temporarily out of service. These increases were partially offset by reduced volumes at several systems that have not fully recovered from the hurricanes in 2008. 20 Net Profits Interest Three Months Ended June 30, Revenues (loss) $ ) $ - Operating margin (loss) ) - D epletion 10 - The Net Profits Interest operating margin for the three months ended June 30, 2009 was $(14,350). The negative operating margin was due to a reversal of revenue recognized during the fourth quarter of 2008. The Company purchased this Net Profits Interest in the Madisonville Field on December 22, 2008. Unless the price of natural gas increases and/or the operator completes pre-announced workovers to increase production in the Madisonville Field, the Company will not recognize an operating margin from this interest. Operations Support and Other Income (Expense) General and administrative expenses for the second quarter increased by $108,000 compared to the same period in 2008. This increase relates to higher outside legal expenses and higher insurance costs. We expect insurance costs will significantly decrease over the next few quarters due to the sale of the Shipwreck and Crystal Beach assets. The following table represents a comparison of the major categories of general and administrative expenses for the quarters ended June 30, 2009 and 2008. Three Months Ended June 30, Salaries and employee related costs $ $ Accounting, tax, and legal costs Insurance costs Investor relation costs Board of director expenses Consulting fees Other general and administrative costs Total general and administrative costs $ $ Interest income fluctuates directly with the average amount of cash on deposit. Interest expense fluctuates directly with the amount of outstanding long-term debt and the amount of borrowings under the Companys bank revolving credit agreement. Interest expense for the quarter ended June 30, 2009 increased $6,000 compared to the same period in 2008 primarily because of the outstanding balance on the Companys revolving credit facility. Income tax expense for the second quarter 2009 related to the estimated state and federal tax provisions. Other income for the three months ended June 30, 2009 was primarily comprised of a true-up of accumulated depreciation and depreciation expense from prior years of approximately $33,000. Six Months Ended June 30, 2009 Compared to Six Months Ended June 30, 2008 Total Operations Six Months Ended June 30, Revenues $ 3 $ 7 Operating margin Depreciation, depletion and amortization Operating margins for the six months ended June 30, 2009 decreased $9,000 compared to the same period of the prior year. Onshore operating margin decreased $332,000, offshore operating margin increased by $324,000 and the net profits interest operating margin decreased by $809. These segments are discussed individually below in greater detail. 21 Onshore Operations Six Months Ended June 30, Revenues $ 2 $ 6 Operating margin Depreciation and amortization 72 98 Operating margins for onshore operations decreased for the six months ended June 30, 2009 by $332,000 compared to the same period of the prior year. The decrease was mainly due to a decrease in sales volumes on the Company’s Waxahachie distribution system due to less demand, as well as a continuing reduction in throughput volumes on the Madisonville pipeline due to the natural decline of the field. Offshore Operations Six Months Ended June 30, Revenues $ 1 $ 1 Operating margin Depreciation and amortization Operating margins for offshore operations increased by $324,000 for the six months ended June 30, 2009 compared to the same period of the prior year. The increase was due to increased throughput on the Company’s East Cameron 359 pipeline. The East Cameron 359 pipeline operating margin for the for the six months ended June 30, 2009 was favorably impacted by temporary volumes as an alternate pipeline for several producers while the main Sea Robin pipeline used was temporarily out of service. These increases were partially offset by reduced volumes at several systems that have not fully recovered from the hurricanes in 2008. Net Profits Interest Six
